DETAILED ACTION
Claims 1-36 are pending, and claims 1-5, 9-17, 19-28, and 30-36 are currently under review.
Claims 6-8, 18, and 29 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of (a)(1), (b)(1), and (c)(1) in the reply filed on 9/01/222 is acknowledged.
Claims 6-8, 18, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/01/2022.

Claim Objections
In claim 34, the recitation of “the central pathway” should be corrected to recite “a central pathway”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 31-32 recite an ”insulation layer” and “thermo-insulation” which are indefinite because it is unclear to the examiner as to what specific degree of insulation and thermal insulation, if any, are required by the instant claims.  For example, it is unclear whether the claim requires complete insulation or just some degree of insulation relative to another material.  The examiner interprets the aforementioned limitations to refer to any degree of insulation that would have been recognized by one of ordinary skill.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites that the heating layer and insulation layer are provided “snugly” between the nozzle surface and assembly, which is indefinite because it is unclear to the examiner as to what particular relationship, if any, is required by the term “snugly”.  The examiner interprets the term “snugly” to merely be met a configuration that has the nozzle and assembly being coupled to and not moveable relative to each other as further recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benedict et al. (US 2020/0207022).
Regarding claim 1, Benedict et al. discloses an additive manufacturing device that applies a field to provide directional control of embedded magnetic particles during deposition [abstract, 0001, 0012, fig.4-5]; wherein said device includes an electromagnetic coil (408) around nozzle (404) which serves to align magnetic feedstock particles as they pass through said nozzle, in addition to a powder source connect to said coil [0024, fig.4].  The examiner considers the aforementioned coil wrapped around a nozzle to meet the claimed limitation of an electromagnet assembly that performs in-situ alignment of material dispensed through an orifice as claimed.  
The examiner notes that the recitation of “configured to generate a pulsed magnetic field…” is an instance of functional language of the claimed coil, which merely requires a coil structure that is capable of generating a pulsed magnetic field upon material being moved through a nozzle to at least partially align said material.  Benedict et al. further teaches that the magnetic field can be varied over time by means of a field generator, which one of ordinary skill would understand to mean that the coil can reasonably generate pulsed magnetic fields [abstract, 0002, 0034-0035].  See MPEP 2114.  Thus, the examiner submits that the structure of Benedict et al. would inherently meet the functional limitations as claimed.
Regarding claims 19-20, Benedict et al. discloses the system of claim 1 (see previous).  Benedict et al. further depicts a tube (404) having inner and outer surfaces, said tube being concentric with the coil (408) and lower nozzle area (ie. area of tube in contact with coils) [fig.4-5].
Regarding claim 21, Benedict et al. discloses the system of claim 20 (see previous).  The coils of Benedict et al. are further depicted to have inner and outer surfaces and a first and second radius as claimed [fig.4-5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) alone or alternatively in view of Uchida et al. (JPH1022155, machine translation referred to herein).
Regarding claim 1, Benedict et al. discloses an additive manufacturing device that applies a field to provide directional control of embedded magnetic particles [abstract, 0001, 0012]; wherein said device includes an electromagnetic coil (408) around nozzle (404) which serves to align magnetic feedstock particles as they pass through said nozzle, in addition to a powder source connect to said coil [0024, fig.4].  The examiner considers the aforementioned coil wrapped around a nozzle to meet the claimed limitation of an electromagnet assembly that performs in-situ alignment of material dispensed through an orifice as claimed.  
The examiner notes that the recitation of “configured to generate a pulsed magnetic field…” is an instance of functional language of the claimed coil, which merely requires a coil structure that is capable of generating a pulsed magnetic field upon material being moved through a nozzle to at least partially align said material.  Benedict et al. further teaches that the magnetic field can be varied over time by means of a field generator, which one of ordinary skill would understand to mean that the coil can reasonably generate pulsed magnetic fields [abstract, 0002, 0034-0035].  See MPEP 2114.  Therefore, it would have also been obvious to generate pulses with the apparatus of Benedict et al. because the examiner recognizes that the field generator of Benedict et al. would be entirely capable of generating pulses if a pulsed magnetic field were desired in creating a particular magnetic alignment as would have been recognized by one of ordinary skill.  
Alternatively, Benedict et al. does not expressly teach that the electromagnetic coil generates magnetic pulses as claimed.  Uchida et al. discloses that it is known to provide magnetic orientation during extrusion of rare earth magnet slurries by applying either a static or pulsed magnetic field to impart anisotropy [0013].  Therefore, it would have been obvious to modify the device of Benedict et al. by generating a pulsed magnetic field as one of the two means of aligning magnetic particles as taught by Uchida et al.
Regarding claims 19-20, Benedict et al. discloses the system of claim 1 (see previous).  Benedict et al. further depicts a tube (404) having inner and outer surfaces, said tube being concentric with the coil (408) and lower nozzle area (ie. area of tube in contact with coils) [fig.4-5].
Regarding claim 21, Benedict et al. discloses the system of claim 20 (see previous).  The coils of Benedict et al. are further depicted to have inner and outer surfaces and a first and second radius as claimed [fig.4-5].
Regarding claims 22-23, Benedict et al. discloses the system of claim 1 (see previous).  The coils of Benedict et al. are further depicted to have top and bottom opposite surfaces in a longitudinal central axis as claimed.  Benedict et al. does not expressly teach coil radii and lengths as claimed.  However, the examiner submits that the above limitations are mere recitations of coil size which would have been obvious to one of ordinary skill because recitations of size and specific dimensions would have been prima facie obvious absent evidence that said features are significant.  See MPEP 2144.04(IV)(A).  In this case, the examiner submits that any coil dimensions recognized to achieve desirable magnetic field strengths while accommodating the tooling of the additive manufacturing device, such as those as claimed, would have been recognized to be desirable by one of ordinary skill absent concrete evidence or reasoning to the contrary.
Claim(s) 2-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) alone or in view of others as applied to claim 1 above, and further in view of Li et al. (US 2018/0122570).
Regarding claims 2-5, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the instantly claimed limitations are instances of functional language which merely require a structure that is capable of generating magnetic field intensity levels as claimed.  Accordingly, the aforementioned prior art does not expressly teach a magnetic field intensity as claimed.  Li et al. discloses an additive manufacturing method for making permanent magnets by a similar extrusion method utilizing an aligning magnetic field [abstract, 0029]; wherein said field can have a strength of up to 1 T to sufficiently align the particles [0037].  Therefore, it would have been obvious to modify the device of the aforementioned prior art by utilizing a field strength of up to 1 T such that sufficient particle alignment can be achieved as taught by Li et al.  The examiner notes that the overlap between the claimed ranges and that of Li et al. is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 9-11, the aforementioned prior art discloses the system of claim 2 (see previous).  Li et al. further teaches selecting the magnetic field strength to sufficiently align the thermoplastic polymer, which meets the claimed limitation of selecting intensity “based on” a thermoplastic polymer binding material as claimed [0037].  Li et al. further teaches that said thermoplastic material can be nylon [0019].
Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 2 above, and further in view of Sagawa et al. (CN1062808, machine translation referred to herein) alone or further evidenced by Yang et al. (US 2017/0312849).
Regarding claim 12, the aforementioned prior art discloses the system of claim 2 (see previous).  The examiner notes that the recitation of “wherein a pulse width…” is an instance of functional language which merely requires a structure that is capable of generating pulse durations as claimed.  See MPEP 2114.  The aforementioned prior art does not expressly teach durations as claimed.  Sagawa et al. discloses a method of manufacturing permanent magnets by performing a magnetic alignment step during forming to enhance anisotropy [0001]; wherein said magnetic alignment step can include generation of magnetic pulses for 1 to 10 seconds [0132].  Therefore, it would have been obvious to modify the device of the aforementioned prior art to perform magnetic pulses for 1 to 10 seconds to improve anisotropy as taught by Sagawa et al.  Alternatively, the examiner notes that the claimed limitations are taught by the prior art, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to combine the device of Benedict et al. and others to generate magnetic pulses having a duration of 1 to 10 seconds as taught by Sagawa et al. to achieve the predictable result of an alignment device capable of performing conventional magnetic pulse durations to achieve a desirable degree of alignment.  See MPEP 2143(I)(A).
The examiner notes that the recitation of “determined based on a flow rate…” merely limits how a pulse width is determined and thus does not impart any further structural requirements to the claimed system other than what is already recited.  Alternatively, Yang et al. teaches a similar extrusion-coil device [abstract, fig.1]; wherein it is known that an induced magnetic field from the coil can also have an effect of melting and material flow (ie. droplets vs. continuous stream) based on the applied current and field intensity [0009, 0052].  In other words, as evidenced by Yang et al., the magnetic field intensity suggested by the aforementioned prior art would have been known by one of ordinary skill to also affect a flow rate of the extruded material, such that any determination of magnetic field intensity (ie. strength, pulse duration, etc.) would have been based at least in part on a consideration of how said magnetic field will affect material flow rate, which meets the claimed limitation of a pulse width being determined based on…
Regarding claims 13-17, the aforementioned prior art discloses the system of claim 12 (see previous).  As stated above, the examiner notes that the recitations of “wherein a pulse width is…” are instances of functional language which merely require a structure that is capable of generating pulse durations as claimed.  See MPEP 2114.  Accordingly, the examiner submits that the suggested structure of the aforementioned prior art is entirely capable of achieving the claimed pulse widths.  Nonetheless, Sagawa et al. expressly teaches a pulse width range of 1 to 10 seconds, which overlaps with the claimed ranges [0132].  See MPEP 2144.05(I).
Claim(s) 24-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 19 above, and further in view of Deissler (WO9523680, machine translation referred to herein).
Regarding claim 24, the aforementioned prior art discloses the system of claim 19 (see previous).  Benedict et al. further depicts that the device includes a portion connecting to a feed screw, an opening, and tube section between said feed screw section and opening section, which the examiner considers to meet the claimed limitations of a connecting portion connected to a delivery port (ie. feed screw), terminal portion having an orifice, and elongation portion extending between the connecting portion and terminal portion, respectively [fig.4-5].  The aforementioned figure of Benedict et al. has been duplicated below for clarity, wherein a corresponding connecting portion (1), terminal portion (3), and elongation portion (2) are shown.

    PNG
    media_image1.png
    527
    506
    media_image1.png
    Greyscale
  Benedict et al. further teaches that the device can include a heating system (308) to melt the material [0017, claim2]; however, Benedict et al. does not expressly teach the presence of a heating layer as claimed.  Deissler discloses that it is known to provide heating device for injection molding to bring the sprue devices to a desirable temperature and flowability [p.1]; wherein said heating device utilizes a heating tape attached to an outer surface hot runner [p.1, p.3, fig.3].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by utilizing a heating tape on the outer surface of the nozzle to achieve a desirable temperature to flow material as taught by Deissler.  The examiner notes that the recitation of “for maintaining the temperature…” is an instance of functional language which merely imparts a structure wherein the heating tape can heat the elongated portion of the nozzle as claimed.  The examiner submits that the aforementioned combination suggests a nozzle as taught by the aforementioned prior art, wherein said nozzle is provided with a heating tape film around the entire nozzle such that a desired temperature can be achieved as taught by Deissler above.
Regarding claim 25, the aforementioned prior art discloses the system of claim 24 (see previous).  Benedict et al. further teaches that the connecting portion includes a feed screw, which meets the limitation of a portion that is threaded (ie. screw) [fig.4-5].
Regarding claim 26, the aforementioned prior art discloses the system of claim 24 (see previous).  As stated above, Deissler discloses that the heating device can be heating tape.  Deissler does not expressly teach a controller for controlling the heating temperature.  However, Deissler teaches controlling a temperature of mold zones and obtaining a desired temperature and further teaches components such as a current connection unit (36) for supplying heating current, which would suggest a means for controlling temperature [p.3-4].  The examiner also submits that it would have been obvious and conventional to utilize a temperature controller in order to obtain a desired temperature as would have been recognized by one of ordinary skill.
Regarding claim 30, the aforementioned prior art discloses the system of claim 24 (see previous).  Deissler further teaches an insulating layer (40) located between the heating tape and tube [fig.3].  The examiner notes that the recitation of “configured to reduce heat…” is an instance of functional language which is not considered to impart any further structure other than what is already recited because the insulating layer of Deissler would be entirely capable of reducing heat transfer as claimed.
Claim(s) 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 21 above, and further in view of Rajaganesh (2019, Testing of structural materials for additive manufacturing by FLM technology) and SeeMeCNC (2017, HE280 stainless steel replacement nozzles).
Regarding claims 27 and 32, the aforementioned prior art discloses the system of claim 24 (see previous).  The aforementioned prior art does not expressly teach a stainless steel nozzle.  Rajaganesh discloses utilizing stainless steel for an extrusion nozzle for polyamide materials such that damage can be avoided [p.50].  Therefore, it would have been obvious to modify the system of the aforementioned prior art by utilizing a stainless steel material for the nozzle to avoid damage to the nozzle as taught by Rajaganesh.  The examiner recognizes stainless steel to have a lower thermal conductivity relative to other metals (ie. other types of steel, aluminum, copper, etc.) and is therefore considered to be a “thermo-insulation” material as claimed.  Rajaganesh does not teach selecting a non-magnetic stainless steel.  However, it would have been obvious to select 304 austenitic stainless steel as this material is commercially available for nozzles for additive manufacturing as taught by SeeMeCNC [p.1].  The examiner notes that 304 austenitic stainless steel would have been considered to be non-magnetic by one of ordinary skill.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 24 above, and further in view of Li et al. (US 2018/0122570).
Regarding claim 28, the aforementioned prior art discloses the system of claim 24 (see previous).  The aforementioned prior art does not teach a thermoplastic material of nylon as claimed.  As stated previously, Li et al. discloses the use of nylon as a suitable thermoplastic material for a similar scope of additively manufacturing permanent magnets through an extrusion method utilizing an aligning magnetic field and also teaches heating the nozzle to a temperature of at least 120 degrees C [abstract, 0019, 0029, 0035].  The examiner notes that the nozzle temperature of Li et al. overlaps with the instantly claimed range.  See MPEP 2144.05(I).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 30 above, and further in view of Hong (KR101716300, machine translation referred to herein).
Regarding claim 31, the aforementioned prior art discloses the system of claim 30 (see previous).  The aforementioned prior art does not expressly teach a configuration to prevent movement of the nozzle and electromagnet assembly as claimed.  Hong et al. discloses a heating device for injection molding [0001]; wherein it is known to provide the induction coils within an insulating material (8) such that movement is fixed and short circuit does not occur between the coil and molding cylinder [0014, 0024].  The examiner submits that the above combination would have suggested a nozzle and coil device depicted by Benedict et al. [fig.4-5]; wherein said insulation layer and heating tape are provided between said coils and nozzle for heating purposes as taught by Benedict et al. and Deissler, and said coils are further encased within another insulating material to prevent movement between the coils and nozzle (ie. coupled) as taught by Hong et al., which meets the claimed limitation of a heating layer and insulating layer snugly provided between a nozzle and coils to prevent movement between the nozzle and coils.  
The examiner further notes that the above prior art combination teaches all of the claimed elements (nozzle, insulating layer, heating layer, coils, prevention of movement between coils and nozzle) but does not expressly teach the claimed arrangement of nozzle[Wingdings font/0xE0]insulating layer[Wingdings font/0xE0]heating layer[Wingdings font/0xE0]coil.  However, it is noted that the mere rearrangement of parts is a prima facie obvious design choice absent indication that said the claimed arrangement achieves significant results.  See MPEP 2144.04(VI)(C).  In this situation, the examiner submits that one of ordinary skill would have recognized the claimed arrangement to merely achieve a result of coupling and restricting movement between the nozzle and coils, which is already taught by the prior art as stated above.  Thus, the examiner cannot consider the instantly claimed arrangement of parts to be patentably distinct over the suggested teachings of the prior art absent concrete evidence or reasoning to the contrary. 
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 24 above, and further in view of Takizawa et al. (JPH06166077, machine translation referred to herein).
Regarding claim 33, the aforementioned prior art discloses the system of claim 24 (see previous).  The aforementioned prior art does not expressly teach temperature sensors as claimed.  Takizawa et al. discloses that it is known to provide injection molding nozzles heated by heating bands (3) with a temperature sensor (4) at a middle portion in order to accurately measure temperature and control the heating band with feedback control [0008-0010, 0020, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by including a temperature sensor having the same capabilities and at the same location as depicted by Takizawa et al. to provide accurate temperature detection as taught by Takizawa et al.  Since Takizawa et al. is silent regarding any delay in temperature measurement, the examiner considers the sensors of Takizawa et al. to be entirely capable of providing instant temperature measurements.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 19 above, and further in view of Ogawa et al. (US 2016/0031158).
Regarding claim 34, the aforementioned prior art discloses the system of claim 24 (see previous).  The aforementioned prior art does not expressly teach a support having a structure as claimed.  Ogawa et al. discloses a device for additive manufacturing [abstract]; wherein said device includes a circular base (26) having an opening (27) therein that is shown to support the print nozzle and other components to allow for a compact structure [0017, 0021, fig.1-2].  Therefore, it would have been obvious to modify the system of the aforementioned prior art by providing a nozzle support structure for the benefits disclosed by Ogawa et al. above.  The examiner notes that the figures of Ogawa et al. expressly show the nozzle being aligned with the aforementioned opening.
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict et al. (US 2020/0207022) and others as applied to claim 19 above, and further in view of Lee (KR101843323, machine translation referred to herein).
Regarding claims 35-36, the aforementioned prior art discloses the system of claim 24 (see previous).  The aforementioned prior art does not expressly teach a cooling device for the coil as claimed.  Lee discloses a 3d printer utilizing an induction coil [0006]; wherein it is known to supply cooling water within the coil to maintain the coil at desired temperatures [0025, 0030].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by providing water cooling to the induction coil to maintain a desired temperature as taught by Lee.  The examiner considers the water cooling to meet the claimed limitation of a cooling device, wherein water cooling would be entirely capable of achieving the claimed functional language of “configured to maintain a temperature” that is “about 80 degrees” as recognized by one of ordinary skill because cooling water can conventionally have a temperature from below room temperature up to a boiling point (ie. 100 degrees).  See MPEP 2114.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/300,213 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be obvious over the more narrow scope of the above co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734